DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 3 recites “if”, which renders the limitation optional and without patentable weight.

Claim 5 recites “being”, but grammatically it appears “is” should be recited instead.

Claim 6 recites “being”, but grammatically it appears “is” should be recited instead.

	Claim 6 recites “performing each operation of the executing, determining, sending, checking and executing operations”.  There are two different “executing” operations recited in claim 1, and it is an unclear reference to which of the two “executing” operations is being referred to in the sequence recited in claim 6.

	The remaining dependent claims are rejected for their dependency on a rejected independent claim.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of parent U.S. Patent No. 10,540,346. Although the claims at issue are not identical, they are not patentably distinct from each other according to the following table:

USPN 10,540,346
Present Application
Claim 1
Claim 1, Claim 3
Claim 2
Claim 2
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9

Claim 10
Claim 10
Claim 11
Claim 11
Claim 12



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 2, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (cited in Applicant’s IDS filed 12/10/2019, US 2014/0317048, hereinafter “Wang”) in view of Simitsis et al. (cited in Applicant’s IDS filed 12/10/2019, US 2017/0329836, hereinafter “Simitsis).

	Regarding claim 1, Wang teaches
A method for enforcing constraints on data in a data processing system, the data processing system comprising a transactional engine maintaining a first dataset and an analytical engine maintaining a second dataset, the second dataset comprising at least part of the first dataset [Wang, ¶¶ 0004, 0005, 0007, 0008, and Figures 3 & 5, running both OLTP and OLAP on the same database has become and efficient way to reduce product total cost of ownership (TCO) and improve performance, the row is a dataset], the method comprising: 
providing a set of constraints on the data [Wang, ¶ 0020, providing various enhancements to a transactional cache so as to support both read and write operations (e.g., INSERT, UPDATE, etc.). By using the enhanced transactional cache, write operations on the database may be delayed until a flush operation is determined to be necessary. The flush operation may be invoked by collecting newly inserted or updated records in the enhanced transactional cache and then writing them to the database using a bulk operation (e.g., row-wise) as dataset]; 
Wang, ¶¶ 0020, 0021, and 0046, supporting a query (request) or write operation that contains only a partial key or a non-primary key (i.e. index). For example, suppose a partial key represents the first column in a database table]; 
executing the first data update request on the first dataset [Wang, ¶¶ 0007, 0008, 0021, 0021, execution of the write operation on the database is delayed until a flush is determined to be necessary. The write operation is delayed by performing the write operation on the identified one or more rows in the transactional cache. The flush may then be invoked by performing a bulk operation that updates the database based on the transactional cache]; 
determining a second data update request associated with the received data update request [Wang, ¶¶ 0020-0022, 0046, 0047]; 
checking, by the analytical engine, the set of constraints of the data on the second dataset [Wang, ¶ 0068, a constraint may refer to a rule that restricts values in a database. For instance, an SQL database server may allow five types of constraints to be defined: (1) NOT NULL constraint; (2) unique index constraint; (3) primary key constraint; (4) reference integrity (or foreign key) constraint; and (5) check constraint; a check constraint requires a value in the database to comply with a specified condition]; 
executing, by the analytical engine, the second data update request on the second dataset, resulting in a set of changes in the second dataset [Wang, ¶¶ 0066, 0067]; 
committing, by the analytical engine, the set of changes in response to the set of constraints being met [Wang, ¶¶ 0063, 0066]; 
Wang, ¶¶ 0033, 0038]; and 
committing, by the transactional engine, an update of the first dataset before or after receiving the results of the checking of the set of constraints [Wang, ¶¶ 0066, 0067].

Wang does not explicitly teach sending, by the transactional engine, the second data update request to the analytical engine.  However, Simitsis teaches
sending, by the transactional engine, the second data update request to the analytical engine [Simitsis, ¶¶ 0008, 0016, 0017, sending buffered changes to the OLAP database.  Loading of buffered changes may be transactionally consistent such that when a set of transactions is committed by the OLTP database engine, the entire set of committed transactions is sent to the OLAP database engine for storage in the OLAP database].

	Wang and Simitsis are analogous art because they are in the same field of endeavor, database management systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the transaction flushing taught in Simitsis, because the write operation being delayed until a flush is determined to be necessary permits bulk operations with the transactional cache of Wang and which results in the predicted benefit of better resource management.  See Simitsis paragraph [0016].

Wang, ¶ 0068].

	Regarding claim 9, the combination of Wang and Simitsis teaches the method of claim 1, wherein the data processing system is a hybrid online transaction processing (OLTP) and online analytical processing (OLAP) database system, wherein the transactional engine is configured for performing OLTP processes, wherein the analytical engine is configured for performing OLAP processes [Simitsis, ¶ 0006-0008, 0016-0019, 0026, and 0028-0035].

	Claims 11 and 12 recite limitations similar to claim 1, and are rejected for the reasons discussed above.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Simitsis, and further in view of Pauly et al. (cited in Applicant’s IDS filed 12/10/2019, US 2011/0252073, hereinafter “Pauly).

Regarding claim 5, the combination of Wang and Simitsis teaches the method of claim 1, but does not explicitly teach wherein the committing of the update of the first dataset being performed at a predefined time indicated in the received first data update request. 
Pauly, ¶¶ 0022, 0144, 0365 & 0372, time is sub-divided into absolute time frames whereby every frame covers a fixed and predefined time interval relative to a predefined epoch date such that any given time is assigned a frame number derived from the number of time frame intervals that have occurred since the epoch date such that the epoch date occurs at the start of time frame 0; and requests by the user and information generated by the interface 32 are made with respect to relational or hierarchical data model or schema and, more generally, with respect to a data model or schema around which the user perceives the database system to be organized].
	Wang, Simitsis, and Pauly are analogous art because they are in the same field of endeavor, database management systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Simitsis with the denormalization taught in Pauly to avoid the overhead of joins at query time which results in the predicted benefit of better resource management.  See Pauly paragraph [0014].

Regarding claim 6, the combination of Wang, Simitsis, and Pauly teaches the method of claim 1, wherein the first data update request being received as part of a set of requests, the method further comprising performing each operation of the executing, determining, sending, checking and executing operations on a whole set of requests at once [Pauly, ¶¶ 0004, 0007, 0075, 0076, a respective attribute includes the steps of discerning an applicability of an equivalence operator from relationship constraints for said attribute such that data for instances of said attribute are stored in connective data cells within connective data tunnels respective of said attribute and discerning the applicability of a bounding operator from the numerical or time domain or arithmetic domain constraints for said attribute such that data for instances of said attribute are stored in combinative data cells within combinative data tunnels respective of said attribute].
Regarding claim 7, the combination of Wang, Simitsis, and Pauly teaches the method of claim 1, wherein the set of constraints comprises conditions on at least one attribute of the attributes of the first dataset, wherein the second dataset comprises at least a first set data values of the at least one attribute [Pauly, ¶¶ 0004, 0007, 0075, 0076].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Simitsis, and further in view of Faerber et al. (cited in Applicant’s IDS filed 12/10/2019, US 2014/0122439, hereinafter “Faerber”).

Regarding claim 10, the combination of Wang and Simitsis teaches the method of claim 1, but does not explicitly teach wherein the transactional engine has a limited amount of resources.
However, Faerber teaches wherein the transactional engine has a limited amount of resources [Faerber, ¶¶ 0099, 0104-0106 and Figure 11, providing efficient access for transactional and analytical workloads and highlights the different characteristics of the discussed storage formats and propagation steps].

	Wang, Simitsis, and Faerber are analogous art because they are in the same field of endeavor, database management systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Simitsis with the techniques taught in Faerber to 

have different formats of the storage devices in order to capture incoming inserts as well as update and delete requests, and an intermediate structure in column format to decouple the write-optimized from a read-optimized store.  See Faerber paragraph [0077].

Allowable Subject Matter
Claims 3, 4, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the applicable rejections set forth above were overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152